Cohxakt, J.
The action was brought to recover damages for an alleged conversion of a landau. ■ The plaintiff purchased of one Cammann a landau which Cammann had delivered to the defendant for repairs. When called for, it was claimed there was due to the latter a certain sum for repairs. It is claimed by the plaintiff that a tender of the amount was made at the time of the demand, and that there was a refusal to deliver because of a further claim for storage. The evidence upon the question of the tender is in conflict, but the jury determined that question in the plaintiff’s favor and we are not disposed to disturb their finding. There was some evidence introduced tending to show that the bill for repairs was in favor of one Hamilton, who occupied a portion of the premises of the defendant, and he had worked for him as a carriage painter, but we think that was effectually disposed of by the witness Cammann, who testified that he delivered the landau in question to the defendant. There was no evidence by the defendant on the question of value, and the jury determined that upon the plaintiff’s testimony.
The evidence offered by the defendant, and which was excluded, did not, we think, prejudice his case in the hands of the jury, nor was it properly admissible upon the issues raised by the pleadings. The answer was a general denial and in the opinion of the jury there was nothing in the contention of the defendant that Hamilton had any claim or right in .the controversy which called for any consideration by them.
The whole case is fairly presented in the charge of the learned trial justice, and not being able to find any errors calling for an interference with the determination reached below, it follows that the judgment and order appealed from must be affirmed, with costs.
Fitzsimokts, Ch. J., and O’Dwyer, J., concur.
Judgment and order affirmed, with costs.